DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 7/21/2021, is being considered by the examiner.

Objections 
Claim 1 is objected.  Claim limitation “a probability of presence” should be read “a probability of a presence”.  Claim limitation “the property detected” should be read “the physical property detected”. Claim limitation “and/or frequency in time” should be read “and/or a frequency in time”. Appropriate corrections are required.
Claim 17 is objected.  Claim limitation “a probability of presence” should be read “a probability of a presence”.  Claim limitation “the information regarding the images via a network to a computer system” should be read “the information regarding the images via [[a]] the network to [[a]] the computer system”. Appropriate corrections are required.
Claim 18 is objected.  Claim limitation “cause the device to” should be read “cause the electronic device to”.  Claim limitation “the information regarding the images via a network to a computer system” should be read “the information regarding the images via [[a]] the network to [[a]] the computer system”. Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a physical property”, and “the basis of the signal” must be shown or features must be canceled from claims 1-17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Three categories of subject matter are found to be judicially recognized significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
Claims 1-18 are rejected under 35 U.S.C. § 101 as not falling within one of the four statutory categories of invention because the independent claims 1, 17, and 18 recite “a signal".  However, a signal is not within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: an imaging unit, a transmitter unit, and a control unit in claim 1. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the basis of the signal ". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from the claim language what is a meaning of “the basis of the signal”. Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In this Office action, “the basis of the signal” is interpreted as “based on the signal”. 
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 17 recite "correlates with a probability of presence of an arthropod in the collecting region". It is not clear from the claim language that where the “probability of presence of an arthropod in the collecting region" come from.  Therefore, claims 1, 17, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the “a physical property”. However, neither the claims nor the specification provides a clear definition of “a physical property”. It is not clear to readers whether the physical property refers to a real estate property, such as a house, or it means a property of a physical object.  Therefore, claims 1, 17, and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In this Office action, the physical property is assumed as a property of a physical object.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 17 recites multiple operations, such as detecting, generating, and sending. However, it is not clear from the claim language that whether a human, or a device(s), or both, to perform these operations.  Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landwehr (US Patent 7,496,228 B2), (“Landwehr”).

Regarding claim 1, Landwehr meets the claim limitations as follows:
A device (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23] comprising - a collecting region ((area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]), 5- an imaging unit ((i.e. a digital camera, flat-bed scanner or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it) [Landwehr: col. 2, line 18-20]; (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]), - a transmitter unit ((i.e. communication device) [Landwehr: col. 33, line 15]; (i.e. cable 632, or wireless communications, or other suitable means) [Landwehr: col. 9, line 38-39]), - a control unit (i.e. processor or CPU) [Landwehr: col. 33, line 17] and - at least one sensor ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. detector) [Landwehr: col. 65, line 30]; (i.e. GPS) [Landwehr: col. 9, line 64]), wherein the at least one sensor ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4]; (i.e. detector) [Landwehr: col. 65, line 30]; (i.e. GPS) [Landwehr: col. 9, line 64]) is configured to 10 detect a physical property in its environment ((i.e. a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 30-36];  (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation)) [Landwehr: col. 44, line 42-58]) that correlates with a probability of presence of an arthropod in the collecting region ((i.e. a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 30-36]; (i.e. In some embodiments, once the identification or classification has been made, this information is entered into a database (a collection of ordered information), that tracks such information as the date and location of collection, which and how many of each type of arthropod was collected. In some embodiments, the database also collects and correlates other information such as the types of crops or other vegetation in the area of collection, the types of insecticides used and when, and other information that could be useful in arthropod management programs) [Landwehr: col. 2, line 45-54]; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation). Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 42-67]), and convert (i.e. convert) [Landwehr: col. 8, line 13] the property detected to a signal ((i.e. In some embodiments, the image is pre-processed to obtain condensed image information, such as histogram and silhouette information, which is transmitted and analyzed by proprietary software (using reference database 200 or 1060) at a centralized location) [Landwehr: col. 18, line 16-20]; (i.e. The digital image 401 has been further processed to convert it to an outline silhouette 402 with a center-of-mass of point 410) [Landwehr: col. 8, line 12-14]; (i.e. data structure 400 represents an example of the digital image captured by a camera of an arthropod to be classified) [Landwehr: col. 7, line 67 - col. 8, line 2]), wherein the control unit (i.e. processor or CPU) [Landwehr: col. 33, line 17] is configured to trigger the imaging unit ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images) [Landwehr: col. 67, line 26-29]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods) [Landwehr: col. 9, line 42-45]) to generate images (i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results; said processor can be a general purpose computer or specialized computing hardware designed for the arthropod detection and identification system. i) software to adjust camera settings, capture an image, adjust parameters for image processing routine, apply image processing techniques for the detection and identification of the arthropods) [Landwehr: col. 67, line 26-38] of the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation)) [Landwehr: col. 44, line 42-58]), and 15trigger the transmitter unit to send the images ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31];  (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]) and/or information regarding the images via a network (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]) to a computer system ((i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In other embodiments, the system 600 sends the images to the user's host computer for detection and classification) [Landwehr: col. 9, line 10-12]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]), wherein the control unit (i.e. processor or CPU) [Landwehr: col. 33, line 17] is configured to fix times at which and/or frequency in time in which the images are generated (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14] and/or at/in which the images and/or information regarding the images are sent to the 20computer system ((i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In other embodiments, the system 600 sends the images to the user's host computer for detection and classification) [Landwehr: col. 9, line 10-12]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]) via the network (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]), on the basis of the signal from the sensor (i.e. Thus, from the user's computer, one can: 1) control the settings for the scanner or camera; 2) request an image immediately from the imaging device or
else schedule the automatic periodic collection of images; 3) automatically process the images to detect and classify the arthropods; and 4) examine the collected images and review the results of the automated detection and classification) [Landwehr: col. 32, line 57-67].  

Regarding claim 2, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the signal (i.e. a histogram generator coupled to receive object image information from the detector, that generates a first object-image histogram based at least in part on image information of the detected object) [Landwehr: col. 1, line 20-23] indicates occurrence of an event (i.e. the events were simulated that would occur if an embodiment of the system was configured as a monitoring device that collected images at periodic intervals) [Landwehr: col. 56, line 62-64] and the control unit is configured (i.e. processor or CPU) [Landwehr: col. 33, line 17] to trigger generation of one or more images (i.e. Thus, from the user's computer, one can: 1) control the settings for the scanner or camera; 2) request an image immediately from the imaging device or else schedule the automatic periodic collection of images; 3) automatically process the images to detect and classify the arthropods; and 4) examine the collected images and review the results of the automated detection and classification) [Landwehr: col. 32, line 57-67] of the collecting region (i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]on occurrence of the event ((i.e. Thus, from the user's computer, one can: 1) control the settings for the scanner or camera; 2) request an image immediately from the imaging device or else schedule the automatic periodic collection of images; 3) automatically process the images to detect and classify the arthropods; and 4) examine the collected images and review the results of the automated detection and classification) [Landwehr: col. 32, line 57-67]; (i.e. the events were simulated that would occur if an embodiment of the system was configured as a monitoring device that collected images at periodic intervals. First an image that was collected at an initial period was simulated. For this a background image was collected of the scanner's surface with insects and clutter (plant material), by placing two insects and a plant seed on the scanning surface. This image was saved as the file) [Landwehr: col. 56, line 62 - col. 57, line 2; Figs. 25-31].  

Regarding claim 3, Landwehr meets the claim limitations as set forth in claim 2.Landwehr further meets the claim limitations as follow.
The device of claim 2 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the event is an exceedance of a predefined threshold of a physical property (i.e. If, at branch block 1430, the pixel is determined to be a "bright" pixel (wherein the intensity > threshold value)) [Landwehr: col. 22, line 3-5] or the undershooting of a predefined threshold of a physical property.

Regarding claim 4, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor is a brightness sensor (i.e. In some embodiments, the imaging device (scanner, digital camera) includes software to adjust camera or scanner settings such as brightness) [Landwehr: col. 33, line 63-65]. 

Regarding claim 12, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor is a camera ((i.e. digital video camera) [Landwehr: col. 67, line 2] (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]), wherein the camera comprises an image sensor (i.e. image sensor types: digital camera, digital scanner, analog or digital video camera; and the sensor should collect color imagery, but a black and white sensor can be substituted for the purpose of reducing cost) [Landwehr: col. 67, line 1-4], wherein at least part of the collecting region is imaged (i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3] on the image sensor (i.e. the sensor should collect color imagery) [Landwehr: col. 67, line 2-3], wherein the camera is configured to read the image sensor and to analyze the image read and to recognize ((i.e. b) an appropriate camera lens for optically coupled to the image device to insure sufficient magnification of the insects and a practical field of view. c) one or more lens filters to select the portion of the light spectrum that is most efficient for detecting the arthropods of concern) [Landwehr: col. 67, line 5-11]; (i.e. software to adjust camera settings, capture an image, adjust parameters for image processing routine, apply image processing techniques for the detection and identification of the arthropods, display results to a computer monitor, save results to a computer file, and/or edit files.) [Landwehr: col. 67, line 35-39]) a beneficial (i.e. there are many beneficial insect) [Landwehr: col. 2, line 49] and/or a pest (i.e. efficient, accurate and timely detection of arthropod pests) [Landwehr: col. 1, line 32-33] and/or a specific beneficial (i.e. probability that the cantharid is from the same population as the reference boll weevils based on area alone) [Landwehr: col. 65, line 2-3] and/or a specific pest ((i.e. counting the number of boll weevils) [Landwehr: col. 65, line 10-11]; (i.e. Some embodiments provide a fifth method or statistical classifier implemented in software that automatically compares statistical features extracted by the third method just described from reference specimens of arthropods and the features similarly extracted from the unknown object under) [Landwehr: col. 68, line 3-8]; (i.e. In some embodiments, the method of the present invention is also used to examine digital pictures of manually-prepared tissue sections (e.g., slices of arthropods or other organisms, including, in some embodiments, sections of human or other mammalian, avian, piscine, reptilian, or other animal or plant tissues) that have been labeled with monoclonal-antibody or DNA-specific-sequence taggants using well-known labeling techniques such as described in the above references. For example, a tissue sample is obtained and prepared and a selective taggant is applied (such as one or more different tissue stains, and/or monoclonal-antibody or DNA-specific sequence taggant), and a digital photograph is taken. In some embodiments, a microscope is used to obtain a greatly enlarged image of suitable resolution. The image-analysis methods described herein are then used to locate and isolate areas of interest in the image (in some embodiments, a human-user interface is provided to enhance the identification of areas of interest), and the methods of the invention then utilize, for example, color histograms or color patterns of each area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 11-30]).

Regarding claim 14, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23] comprising two or more of the sensors ((i.e. image sensor types: digital camera, digital scanner, analog or digital video camera) [Landwehr: col. 67, line 1-2]; (i.e. detector) [Landwehr: col. 65, line 30]; (i.e. GPS) [Landwehr: col. 9, line 64]).

Regarding claim 16, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
A system comprising the device of claim 1 (i.e. the arthropod detection and identification system) [Landwehr: col. 67, line 33-34] and a computer system (i.e. a general purpose computer) [Landwehr: col. 67, line 32], wherein the device (i.e. the arthropod detection and identification system) [Landwehr: col. 67, line 33-34] and the computer system (i.e. a general purpose computer) [Landwehr: col. 67, line 32] are connected to one another ((i.e. a processor along with sufficient memory, and operating system and software to control the camera's functions including lighting and color settings, requesting the capture and transfer of images, processing the image(s) for the detection and identification of arthropods and printing out and/or displaying the results) [Landwehr: col. 67, line 26-31];  (i.e. a digital camera connected by cable or wireless communications to the computer) [Landwehr: Abstract]) via a network (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]).

Regarding claim 17, Landwehr meets the claim limitations as follows:
A method (i.e. a method and apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23] comprising the steps of  detecting a physical property in an environment ((i.e. a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 30-36];  (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation)) [Landwehr: col. 44, line 42-58]) of a collecting region ((area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected
areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]), wherein the physical property (i.e. statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation)) [Landwehr: col. 44, line 43-58]) correlates with a probability of presence of an arthropod in the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 30-36]; (i.e. In some embodiments, once the identification or classification has been made, this information is entered into a database (a collection of ordered information), that tracks such information as the date and location of collection, which and how many of each type of arthropod was collected. In some embodiments, the database also collects and correlates other information such as the types of crops or other vegetation in the area of collection, the types of insecticides used and when, and other information that could be useful in arthropod management programs) [Landwehr: col. 2, line 45-54]; ; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation). Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 42-67])),  generating images of the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. A digital camera, flat-bed scanner or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it) [Landwehr: col. 2, line 18-20]; (i.e. This configuration is applicable to the use of the technology of some embodiments in field detection stations, where the automatic detection, identification and counting of insect/arthropods captured on or in various types of traps such as colored sticky boards or baited pheromone traps is proposed. This configuration would include: a) a sticky surface to which insects are attracted by various stimuli including color, pheromones, kairomones or patterns; and b) an imaging device to acquire images of the sticky surface at various intervals. Processing of the images could be done in situ or sent by) [Landwehr: col. 62, line 25-38]; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation). Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 42-67]) and sending the images and/or information regarding the images via a network ((i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]) to a computer system ((i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]), 6 sf-4434517Application No.: Not Yet AssignedDocket No.: 77705-20475.00 wherein times and/or frequency in time for the generation of the images of the collecting region ((i.e. In some embodiments, an initial reference image of the substrate background is obtained, then insects or other arthropods are collected and another image is obtained, in order to use the difference between the two images to calibrate colors and/or to more readily detect the newly captured arthropods as difference areas between the two images. In some embodiments, a plurality of images of the same substrate is obtained over time, wherein the incremental differences in the images provides information as to when each arthropod appeared) [Landwehr: col. 2, line 24-33] ; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67])  and/or for the sending of the images and/or the information regarding the images via a network ((i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]) to a computer system is/are fixed ((i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]) depending on the probability that one or more arthropods are present ((i.e. Some embodiments of the invention provide an apparatus that includes an input device configured to receive image information, a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 28-36] ; (i.e. At block 1730, some embodiments of the method include evaluating whether a classification decision of KNN classifier produced a good match. If, at block 1732, this is a good match, then at block 1734, this classification is output or stored in a database of generated identifications or classifications. Else, from branch block 1736 if the method is not to do silhouette/color sample matching, then at block 1738, an output or database entry of "other" classification is indicated, i.e., the unknown is indicated as not represented in reference set.) [Landwehr: col. 23, line 35-44]) in the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]). 

Regarding claim 18, Landwehr meets the claim limitations as follows:
A non-transitory computer readable storage medium storing (i.e. the computer's memory) [Landwehr: col. 36, line 19] one or more programs ((i.e. arthropod detection is done by invoking the software program called BugClassify.exe) [Landwehr: col. 44, line 22-23]; (i.e. software to adjust camera settings, capture an image, adjust parameters for image processing routine, apply image processing techniques for the detection and identification of the arthropods) [Landwehr: col. 67, line 35-38]), the one or more programs comprising instructions which when executed by an electronic device, cause the device to the following steps (i.e. Some embodiments of the invention include (see FIG. 3) a computer-readable media 321 (such as a diskette, a CDROM, a DVDROM, and/or a download connection to the internet) having instructions stored thereon for causing a suitably programmed data processor to execute one or more of the above methods) [Landwehr: col. 69, line 30-35; Fig. 3]: receive a signal (i.e. receive object image information from the detector) [Landwehr: col. 70, line 8-9], wherein the signal includes information as to a probability (i.e. receive object image information from the detector, that generates a first object-image histogram based at least in part on image information of the detected object) [Landwehr: col. 70, line 8-11 – Note: Histogram represents a probability of an object appears in a scene] that an arthropod is present ((apply image processing techniques for the detection and identification of the arthropods) [Landwehr: col. 67, line 36-38; Fig. 11]; (i.e. wherein the detector uses color information to detect the object) [Landwehr: col. 70, line 30-31]; (i.e. a classifier that classifies the object based on the first image-object histogram and provides a categorization identifier based on the classification) [Landwehr: col. 70, line 18-20]; (i.e. the insect and its position are represented among the prototypes of the feature file. Finally, it was also shown that by using the invention's image-processing algorithms, a color computer scanner and a computer system, it is possible to automate the detection and classification of insects) [Landwehr: col. 53, line 43-49]) in a collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]), and  control ((i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]; (i.e. In system 320, automated software analyzes and classifies the objects found, and returns an identification, and optionally also sends other relevant information such as control methods and substances, and/or image information) [Landwehr: col. 18, line 6-10]) the generation of images of the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. A digital camera, flat-bed scanner or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it) [Landwehr: col. 2, line 18-20]; (i.e. This configuration is applicable to the use of the technology of some embodiments in field detection stations, where the automatic detection, identification and counting of insect/arthropods captured on or in various types of traps such as colored sticky boards or baited pheromone traps is proposed. This configuration would include: a) a sticky surface to which insects are attracted by various stimuli including color, pheromones, kairomones or patterns; and b) an imaging device to acquire images of the sticky surface at various intervals. Processing of the images could be done in situ or sent by) [Landwehr: col. 62, line 25-38]; (i.e. The detection image containing the labeled regions created by connected-components analysis is used to extract statistical features (size, shape, luminosity and color) and the silhouette (optional) for each labeled region. Scanning over each labeled region the various size and shape features are counted and calculated and the silhouette's pattern is extracted into an encoded form or chain code. The size features that are calculated are: a) total area; b) perimeter; c) the length of the major axis (body length); d) the length of the minor axis (body width); and e) the minimum rectangular area that bounds the labeled area. The shape features include: a) the ratio of the total area to the minimum bounding rectangular area (measure of how rectangular the object is); b) 4(pi) times the total area divided by the perimeter square (a measure of how circular and compact the object is); and c) height to width ratio or major axis to minor axis ratio (a measure of elongation). Features are also extracted relating to the quantity and quality of the light that is reflected from the arthropod's body. The relative intensity-of-light or luminance features are: a) the average difference in luminance between the arthropod's pixels and the corresponding pixels of the background image; and b) the coefficient of variability in the difference in luminance. In some embodiments, the quality of light or color reflected by the arthropod is captured by the 2D hue/color saturation histogram which is considered as a feature or compound feature (feature vector)) [Landwehr: col. 44, line 42-67]) and sending the images and/or of information regarding the images ((i.e. In some embodiments, the image is obtained in the field (at the point of collection); in other embodiments, the sticky collection surface with its attached arthropods is transported) [Landwehr: col. 2, line 20-23] via a network (i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G] ; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]) to a computer system (i.e. the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65], wherein times and/or frequency in time for the generation of the images of the collecting region (i.e. In some embodiments, an initial reference image of the substrate background is obtained, then insects or other arthropods are collected and another image is obtained, in order to use the difference between the two images to calibrate colors and/or to more readily detect the newly captured arthropods as difference areas between the two images. In some embodiments, a plurality of images of the same substrate is obtained over time, wherein the incremental differences in the images provides information as to when each arthropod appeared) [Landwehr: col. 2, line 24-33] ; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67])  and/or for the sending of the images and/or the information regarding the images via a network ((i.e. In some embodiments, the following method is used with FIG. 10G: establishing a network connection, transmitting image information wherein the image information includes image information data regarding one or more arthropods, analyzing the image information and generating classification information regarding identified arthropods, and returning the classification information) [Landwehr: col. 18, line 26-33; Fig. 10G]; (i.e. include location data 652 (e.g., state, county, farm name, field location, GPS location, etc.), date of sampling or processing 653, conditions of sampling 654, along with the number of detected arthropods and the arthropod identification and classification information) [Landwehr: col. 9, line 63-67]) to a computer system is/are fixed ((i.e. Alternatively, in some embodiments, the imaging device can transmit images to the host computer) [Landwehr: col. 32, line 64-65]; (i.e. In some embodiments, host computer 320 contains software to capture or receive images from the camera system 610 and/or the scanner system 620, and process the acquired images to detect and classify the arthropods.) [Landwehr: col. 9, line 42-45]) depending on the probability that arthropods are present ((i.e. Some embodiments of the invention provide an apparatus that includes an input device configured to receive image information, a detector configures to distinguish one or more objects, including a first object from a background of the image, a histogram generator that generates histogram information for the first detected object, and a comparing device that compares the histogram information to each on of a plurality of stored histogram records in order to generate an identification of the object) [Landwehr: col. 65, line 28-36]; (i.e. At block 1730, some embodiments of the method include evaluating whether a classification decision of KNN classifier produced a good match. If, at block 1732, this is a good match, then at block 1734, this classification is output or stored in a database of generated identifications or classifications. Else, from branch block 1736 if the method is not to do silhouette/color sample matching, then at block 1738, an output or database entry of "other" classification is indicated, i.e., the unknown is indicated as not represented in reference set.) [Landwehr: col. 23, line 35-44]) in the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US Patent 7,496,228 B2), (“Landwehr”), in view of Bantas et al. (US Patent 10,296,863 B2), (“Bantas”).
Regarding claim 5, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a temperature sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor is a temperature sensor. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the at least one sensor is a temperature sensor (i.e. Device 102 may include one or more ambient conditions sensor 418, such as a temperature sensor, solar
radiation sensor, humidity sensor, wind sensor (speed, direction), and/or atmospheric pressure sensor) [Bantas: col. 9, line 14-17]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 6, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a moisture sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor is a moisture sensor. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the at least one sensor is a moisture sensor (i.e. Device 102 may include one or more product conditions sensor 420, such as a temperature or moisture content sensor) [Bantas: col. 9, line 24-26]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 7, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor is an air pressure sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is an air pressure sensor. 

wherein the at least one sensor is an air pressure sensor (i.e. Device 102 may include one or more ambient conditions sensor 418, such as a temperature sensor, solar
radiation sensor, humidity sensor, wind sensor (speed, direction), and/or atmospheric pressure sensor) [Bantas: col. 9, line 14-17]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 8, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a wind sensor. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor is a wind sensor. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the at least one sensor is a wind sensor (i.e. Device 102 may include one or more ambient conditions sensor 418, such as a temperature sensor, solar
radiation sensor, humidity sensor, wind sensor (speed, direction), and/or atmospheric pressure sensor) [Bantas: col. 9, line 14-17]. 

Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17]. 

Regarding claim 9, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a sensor for detection of chemical substances in the air 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor is a sensor for detection of chemical substances in the air. 
However, in the same field of endeavor Bantas further discloses the deficient claim limitations as follows:
wherein the at least one sensor is a sensor for detection of chemical substances in the air (i.e. In embodiment 300, the upper housing 202 contains a sensor opening 305 in its upper face, through which an electrochemical gas sensor is exposed to air from the environment) [Bantas: col. 7, line 15-18]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Bantas to include a temperature sensor in the system.  
Therefore, the combination of Landwehr with Bantas will enable the system to detect ambient conditions [Bantas: col. 9, line 14-17] and perform functions such as fumigation chemical (i.e. . 

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US Patent 7,496,228 B2), (“Landwehr”), in view of Marka et al. (US Patent Application Publication 2019/0000059 A1), (“Marka”).
Regarding claim 10, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a microphone. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor is a microphone. 
However, in the same field of endeavor Marka further discloses the deficient claim limitations as follows:
wherein the at least one sensor is a microphone (i.e. By detecting the acoustic signature of the pests in the swarm 190 at a plurality of microphones (e.g., microphones 110a, 110b, 110c, collectively referenced as microphones 110)) [Marka: para. 0029; Fig. 1]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Marka to include microphones in the system.  
Therefore, the combination of Landwehr with Marka will enable the system to detect the acoustic signature of the pests [Marka: para. 0029]. 

Regarding claim 11, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is part of a light barrier, breaking of which indicates presence of an arthropod (apply image processing techniques for the detection and identification of the arthropods) [Landwehr: col. 67, line 36-38; Fig. 11] in the collecting region or breaking of which indicates entrance and/or exit of an arthropod into/out of the device via an opening in the device. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor is part of a light barrier, breaking of which indicates presence of an arthropod in the collecting region or breaking of which indicates entrance and/or exit of an arthropod into/out of the device via an opening in the device. 
However, in the same field of endeavor Marka further discloses the deficient claim limitations as follows:
wherein the at least one sensor is part of a light barrier (i.e. In some embodiments, the system includes the remedial device 250, such as a light barrier, described in more detail below) [Marka: para. 0048; Fig. 2], breaking of which indicates presence of an arthropod in the collecting region (i.e. In some embodiments, the system includes the remedial device 250, such as a light barrier, described in more detail below, or a trap, or a marking device, or a UAV. In some embodiments, the device includes multiple chambers for collecting pests of different types, such as chambers 254a, 254b, 254c (collectively referenced hereinafter as chambers 254) such as for counting and population studies) [Marka: para. 0048; Fig. 2]; (i.e. light barriers detect and optionally identify incoming pests as mosquitoes, including their position, velocity, gender, and other attributes that are useful for light barrier operation. An active light barrier switches on in response to identification of the incoming mosquito. Only the small portion of the light barrier is energized that is covering the mosquito's projected trajectory at the optimal time. In some embodiments, only female mosquitoes, which are the biting gender, are repelled to save energy and cost. In some embodiments, all or parts of the system are deployed on flying drones (UAVs) that optically identify and kill pests, such as disease vectors, inside dwellings, and in and around other assets, such as residents' gardens, villages, communities, livestock farms, recreational areas such as golf courses, among others) [Marka: para. 0053; Fig. 2] or breaking of which indicates entrance and/or exit of an arthropod into/out of the device via an opening in the device (i.e. In some embodiments, the system includes the remedial device 250, such as a light barrier, described in more detail below, or a trap, or a marking device, or a UAV. In some embodiments, the device includes multiple chambers for collecting pests of different types, such as chambers 254a, 254b, 254c (collectively referenced hereinafter as chambers 254) such as for counting and population studies. In some of these embodiments, the remedial device includes an impeller 252 configured to move pests into or through the device, e.g., into one or more of the chambers 254 or to an exit 259. For examples, an object that enters a trap but is not a desired target of the trap can be impelled to exit the trap. Or target pests that have been marked inside the device 250 are then release through exit 259) [Marka: para. 0048; Fig. 2]. 

Therefore, the combination of Landwehr with Marka will enable the system to study closely behavior of a certain group of pests [Marka: para. 0048, 0053]. 

Regarding claim 13, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the at least one sensor (i.e. the sensor) [Landwehr: col. 67, line 2] is a movement sensor ((i.e. GPS) [Landwehr: col. 9, line 64]; (i.e. digital video camera) [Landwehr: col. 67, line 2]) configured to indicate a movement of a body within the collecting region and/or within an entry region to the device. 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the at least one sensor is a movement sensor configured to indicate a movement of a body within the collecting region and/or within an entry region to the device. 
However, in the same field of endeavor Marka further discloses the deficient claim limitations as follows:
wherein the at least one sensor is a movement sensor ((i.e. GPS) [Marka: para. 0099; Fig. 9]; (i.e. the acoustic tracking device) [Marka: para. 0045; Fig. 2]; (i.e. camera) [Marka: para. 0045; Fig. 2]) configured to indicate a movement of a body within the collecting region (i.e. global positioning system (GPS) or other location system enabled smart aperture technology detects, characterizes or identifies insects approaching a human or animal moving through a dwelling of interest) [Marka: para. 0099; Fig. 9] and/or within an entry region to the device (i.e. In some of these
embodiments, the strobe light source 210 and digital camera 222 are operated when the acoustic tracking device indicates the track 129 is approaching or has entered a monitored region 280 that can be illuminated by the strobe and imaged by the camera. In some embodiments, the strobe light source 210 and digital camera 220 are operated by controller 230 to detect when an object and potential pest is in the monitored region, either in addition to or instead of the acoustic tracking system that produces the track 129) [Marka: para. 0045; Fig. 1]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Marka to include movement sensors in the system.  
Therefore, the combination of Landwehr with Marka will enable the system to track the movement of the pests [Marka: para. 0045] for insect/pest control [Marka: para. 0056]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US Patent 7,496,228 B2), (“Landwehr”), in view of Frojmovics (US Patent Application Publication 2017/0223942 A1), (“Frojmovics”).
Regarding claim 15, Landwehr meets the claim limitations as set forth in claim 1.Landwehr further meets the claim limitations as follow.
The device of claim 1 (i.e. apparatus for machine-vision object detection and classification, particularly of insects and other arthropods) [Landwehr: col. 1, line 20-23], wherein the control unit (i.e. processor or CPU) [Landwehr: col. 33, line 17] is configured to increase the frequency of the generation of images of the collecting region ((i.e. Imager system 310 captures a digital image of the surface 89 and arthropods 98) [Landwehr: col. 7, line 52-53; Fig. 3]; (i.e. A digital camera, flat-bed scanner or other suitable imaging device is used to capture an image of the substrate along with any arthropods that may be stuck to it) [Landwehr: col. 2, line 18-20]; (i.e. This configuration is applicable to the use of the technology of some embodiments in field detection stations, where the automatic detection, identification and counting of insect/arthropods captured on or in various types of traps such as colored sticky boards or baited pheromone traps is proposed. This configuration would include: a) a sticky surface to which insects are attracted by various stimuli including color, pheromones, kairomones or patterns; and b) an imaging device to acquire images of the sticky surface at various intervals. Processing of the images could be done in situ or sent by) [Landwehr: col. 62, line 25-38]; (area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]) in time (i.e. a direct request from the host computer 320 for an image or to schedule periodic image sampling and uploading) [Landwehr: col. 9, line 13-14]  if there is an increased probability (i.e. estimates of arthropod pest numbers are) [Landwehr: col. 1, line 43] that a beneficial and/or a pest (i.e. in addition to insect pests there are many beneficial insect) [Landwehr: col. 1, line 48-49] and/or a specific beneficial (i.e. probability that the cantharid is from the same population
as the reference boll weevils based on area alone) [Landwehr: col. 65, line 2-3] and/or a specific pest is present ((i.e. counting the number of boll weevils) [Landwehr: col. 65, line 10-11]; (i.e. estimates of arthropod pest numbers are) [Landwehr: col. 1, line 43]) in the collecting region ((area for capturing arthropods) [Landwehr: col. 71, line 4-5]; (i.e. the area of collection) [Landwehr: col. 2, line 52]; (i.e. area of arthropods) [Landwehr: col. 19, line 35]; (i.e. lure the arthropods to the collection surface) [Landwehr: col. 2, line 14]; (i.e. the detected areas corresponding to the arthropods) [Landwehr: col. 44, line 14-15]; (i.e. area of interest, in order to identify the type of organism) [Landwehr: col. 14, line 30]). 
Landwehr does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the control unit is configured to increase the frequency of the generation of images of the collecting region in time if there is an increased probability that a beneficial and/or a pest and/or a specific beneficial and/or a specific pest is present in the collecting region. 
However, in the same field of endeavor Frojmovics further discloses the deficient claim limitations as follows:
(i.e. As insects are captured, the periodic opacity measurement indicates an increasing value relative to the number of insects) [Marka: para. 0083]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landwehr with Frojmovics to increase the number of measurements when the insects are detected.  
Therefore, the combination of Landwehr with Frojmovics will enable the system to provide more reliable data [Frojmovics: para. 0021]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488